          Case 1:17-cv-01097-APM Document 72 Filed 05/21/21 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
SUSAN B. LONG & DAVID BURNHAM, )
                                    )
                  Plaintiffs,       )
                                    )
            v.                      )
                                    )    Civil Action No. 17-1097 (APM)
IMMIGRATION AND CUSTOMS             )
ENFORCEMENT,                        )
                                    )
                  Defendant.        )
                                    )

                       PLAINTIFFS’ DISCLOSURE OF WITNESSES

       Pursuant to the Court’s minute order of May 18, 2021, Plaintiffs disclose that they intend to

cross-examine Defendant’s witnesses, including Patricia J. de Castro, and may call the following

witness: Susan B. Long.


Dated: May 21, 2021                          Respectfully submitted

                                             /s/ Michael T. Kirkpatrick
                                             Michael T. Kirkpatrick (D.C. Bar No. 486293)
                                             Scott L. Nelson (D.C. Bar. No. 413548)
                                             Public Citizen Litigation Group
                                             1600 20th Street NW
                                             Washington, DC 20009
                                             (202) 588-1000

                                             Counsel for Plaintiffs




                                                 1
